Title: To Thomas Jefferson from Nathaniel Barrett, 25 December 1786
From: Barrett, Nathaniel
To: Jefferson, Thomas


Rouen, 25 Dec. 1786. Has been informed by Mr. Garvey that he communicated a copy of Calonne’s letter to TJ of 22 Oct. 1786 to the local “Bureau”; “they say they have received no Orders on the subject, and can pay no attention to the Copy which he shewed them”; Barrett asks TJ to “have the Direction of the Controller General forwarded as soon as possible”; is obliged to give security for duties until this is done.
